Citation Nr: 1612620	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had honorable active duty service in the U.S. Army from November 1969 to October 1971 and from September 1974 to September 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board remanded this case for additional development in October 2013; it now returns for further Board review.


FINDINGS OF FACT

The Veteran's back disability was not caused by injury in service, did not manifest to a compensable degree within one year of separation from active service, and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2009, prior to the initial adjudication of the claim on appeal.  

VA has a duty to assist a claimant in the development of a claim, which includes assisting the claimant in procuring relevant treatment records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and identified VA treatment records are associated with the paper and electronic claims files.  

The Veteran also reported past treatment for his back by a private chiropractor and by Dr. L, as well as emergency treatment for a motor vehicle accident in 1986 that included a back injury.  Nevertheless, he has not completed an authorization and release for VA to obtain any such records, or provided the records himself, despite a specific request for him to do so in a November 2013 letter, as directed in the prior remand.  A February 2014 supplemental statement of the case (SSOC) noted that this this letter was returned as undeliverable and summarized the contents of the letter.  The Veteran responded in February 2014 with information regarding his prior treatment; however, he did not, however, provide the indicated records or authorize VA to obtain them.  VA's duty to assist is not a one-way street, and the Veteran has a responsibility to cooperate in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The case was readjudicated after the Veteran's response in another February 2014 SSOC, at which point he was also provided a copy of the November 2013 letter.  No subsequent information or authorization was received for the Veteran's appeal.  Thus, VA has taken all reasonable efforts to obtain evidence that could help substantiate the claim.  

VA provided an examination for the Veteran's back in August 2009.  The examiner reviewed the claims file, considered the Veteran's reports as to his history during and after service, identified a current disability based on testing and evaluation, and provided an opinion as to whether the Veteran's current disability was incurred in service.  The opinion was supported by reasoning based on an accurate history that is consistent with the Board's credibility findings herein.  Because no new evidence was obtained during development upon a remand, another VA examination was not necessary.  The VA examination was adequate, and the Board has also considered the private medical opinion from Dr. L that the Veteran submitted in April 2010.  

In sum, VA has obtained all existing evidence and a medical opinion consistent with its duty to assist, and the Veteran has not provided sufficient information to obtain any further evidence that may help substantiate his claim on appeal.  Hence, no further notice or assistance to the Veteran is required for due process purposes.


II.  Merits of the Claim

The Veteran contends that he has a back disability due to falling off a tank and landing on his back in 1975 or 1977, with additional service treatment in 1978.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis or organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if they manifested to a compensable degree within one year of the Veteran's discharge from service, even though there was no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Alternatively, a nexus between a current listed chronic disease and the Veteran's active military service may be established by medical evidence or by competent and credible lay evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (discussing 38 C.F.R. § 3.303(b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  If the favorable evidence outweighs the unfavorable evidence, or the favorable and unfavorable evidence are in relative equipoise, the Veteran prevailing in either event; but if a preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, VA received the Veteran's claim of entitlement to service connection for a back disability in June 2009.  The August 2009 VA examiner diagnosed a current disability of mild degenerative disc disease of the lumbar spine and mild facet arthropathy at S1, S2, based on X-rays conducted for that examination.  

With regard to in-service injury, the Veteran's service treatment records reflect normal evaluations and no reported back symptoms in his 1969 and 1971 enlistment examinations for his two periods of service.  Then, in April 1975, he was treated for pain in the low back at T9-12 due to falling off a track (or tank) a week earlier.  He indicated that his pain was getting worse, and examination showed pain on palpation at T9-L1, no apparent spasm, and negative straight leg raise (SLR) test.  The diagnosis was rule out spondylosis and muscle spasm of the mid-paraspinal muscle.  Treatment was with medication, heat, and restriction from heavy lifting.  

The Veteran again sought treatment for back pain during service in May 1978.  On May 12th, he reported tenderness and spasm due to heavy lifting the prior day.  He had mild point tenderness at T6-7, right paraspinal spasm, full range of motion, and positive SLR.  The assessment was mild muscle strain, and he was treated with medication.  On May 15th, the Veteran complained of persistent back pain.  The provider referred to the previous note, the examination was unchanged, and the assessment was muscle versus ligament strain.  Treatment was Robaxin and heat.  

There were no other documented instances of treatment for the back during service.  In a Report of Medical History for his September 1978 separation examination, the Veteran checked "no" for any "recurrent back pain."  No abnormality of the back was found or recorded in the Report of Medical Examination, although the examiner did note defects of bilateral hearing deficit and exogenous obesity.  

For his VA claim, the Veteran reported at several points, including during the 2009 VA examination, that he first injured his back during service in 1977 when he fell of a tank.  See also April 2010 letter from Dr. L (noting an injury in 1977).  The Veteran later stated in his April 2010 substantive appeal (VA Form 9), however, that the injury where he fell off a tank occurred in 1977, not 1975.  In a May 2010 statement, the Veteran reported treatment for a back strain in 1978, which he believed was related to the initial injury in 1977.  The Veteran's clarification in April 2010 is consistent with his service records as summarized above, which documented an injury in 1975 and again in 1978, but none in 1977.  Thus, the evidence showed two back injuries with treatment - in 1975 and May 1978.

The Board's decision in this case essentially turns on an evaluation of the Veteran's credibility regarding the timing of his back symptoms, together with evaluation of conflicting medical opinions, one of which relies primarily on the Veteran's reports.  

VA must consider all pertinent lay and medical evidence in a claim.  38 C.F.R. § 3.303(a).  When addressing a claim on the merits, the Board has an obligation to evaluate the competency and credibility of evidence, assign probative weight to the evidence, and weigh the evidence favorable to the claim against the evidence unfavorable to the claim.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency differs from credibility.  The former is a legal concept determining whether testimony may be considered by the trier of fact, and the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  

Non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus") may or may not be competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its decision in Jandreau v. Nicholson to explain its holding.  Id.  

In the earlier decision, the Federal Circuit stated, "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As an example, the Federal Circuit stated that a layperson would be competent to identify a simple condition such as a broken leg, but not provide evidence of a diagnosis as to a more complex medical question such as a form of cancer.  Id. at n.4.  A Veteran would also be competent to report the factual circumstances of an event during service, when he or she sought treatment, and what providers said about the condition.  Id. at 1376-77.  

Also of note, the Court of Appeals of Veterans' Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, the Board concludes that factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence in a particular case are the complexity of the question at issue and whether a diagnosis or nexus opinion could be rendered based on personal observation.  

The Board, as fact finder, must make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Competent evidence may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  When assessing the credibility of lay statements, the Board may consider factors such as facial plausibility, possible bias, self-interest, conflicting statements, and consistency with the other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan, 451 F.3d at 1337; Cartright, 2 Vet. App. at 25.  

The Board may not determine that lay statements "lacked credibility merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan, 451 F.3d at 1336-37.  "If the Board concludes that the lay evidence ... is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar" to proving entitlement to disability benefits based on such lay evidence.  Id. at 1337; cf. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) (stating that an absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation).

Concerning the nature and timing of the Veteran's symptoms of a back condition, the first available post-service medical evidence is in VA treatment records from 2009 forward.  In April 2008, the Veteran reported being an over-the-road truck driver, and that he had "continued periodic back pain."  In February 2011, a VA provider noted that the Veteran's marked obesity could be contributing to his chronic low back pain, in addition to degenerative disc disease of the spine.  

During the August 2009 VA examination for his claim, the Veteran reported an onset of his low back symptoms after falling off a tank during service in the 1970s.  He reported chiropractic care "off and on" throughout the years for his back, which helped, and that he took ibuprofen daily.  Regarding current symptoms, the Veteran reported intermittent back pain that was activity-dependent, with intermittent radicular symptoms to the left lower extremity.  The Veteran had been working as a truck driver since 1981, and in construction prior to that time.  He could not recall any workers' compensation claims for his back, but he reported being in a motor vehicle accident in 1986 when he "laid a truck on its side."  He reported injuring his back during that accident, stating that he was taken to a hospital for evaluation but was released.  At the time of the 2009 examination, the Veteran was markedly morbidly obese, at a weight of 444 pounds, and the examiner noted that he had much difficulty moving and was not very mobile due to his weight.

In April and May 2010 statements for his claim, the Veteran again reported having ongoing back pain since his injury from falling off a tank in service.  The Veteran also asserted that he was not given a "real physical" at his military discharge examination in 1978, and that he only said "no" to having any problems so he could be discharged and go home, versus having to stay in service if he said "yes."  

In February 2014, the Veteran further stated that he had back pain long before his 1986 motor vehicle accident, and that his private provider, Dr. L, had given him pain pills of ibuprofen before he began receiving VA treatment and medications.  The Veteran stated that he had been on pain pills "every day since 1979."  

Concerning the 1986 accident, the Veteran further reported in April 2010 and February 2014 that he was released from the emergency room after about an hour of evaluation.  He asserted that he did not have any lasting back injury as a result of that accident, and that no records were available of that emergency treatment.  As noted above, the Veteran has not authorized VA to attempt to obtain any such records, or any records of private chiropractor care or from Dr. L for his back.  

In light of the above, and considering pertinent lay and medical evidence, although the Veteran is competent to report having observable back symptoms such as pain continuously since falling off a tank in service, the Board finds him not credible in this regard because such statements are inconsistent with the other, more probative evidence of record.  See Buchanan, 451 F.3d at 1337; Caluza, 7 Vet. App. at 511.  

Specifically, there were no episodes of treatment for the back between the documented April 1975 (not 1977) injury from falling off a tank and the May 1978 treatment, although the Veteran did seek treatment for other conditions during that period.  The Veteran also did not report having persistent pain since falling off a tank when he did seek treatment for his back in 1978; instead, he reported his back pain as existing only since the previous day due to heavy lifting.  If the Veteran had been experiencing recurrent pain, it would be reasonable to infer that he would have reported such continuing pain when he sought treatment for his back.  Therefore, the fact that he only reported having pain for one day in 1978 weighs against having had persistent pain since 1975.  See AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that, in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  

Furthermore, the Veteran had no service treatment for back pain after the two sessions within one week in May 1978, and he expressly denied recurrent back pain and no clinical abnormality was found at his separation examination in September 1978.  Although the Veteran has asserted that he really did have back pain at that time and he did not have a true physical at that time to detect any back conditions, the examiner did note two defects of hearing loss and exogenous obesity.  This also weighs against him having had a persistent back condition at that time.  

The Board finds the Veteran's reports for treatment and examination during service to be more probative than his reports for his claim because the service records were contemporaneous in time to his actual injuries and asserted back symptoms.  In contrast, his recent statements were made for the purposes of obtaining VA benefits more than 30 years after service.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time); see also Cartright, 2 Vet. App. 24, 25 (1991) (stating that lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).  

Further, the Veteran did not report having an injury during service or persistent back symptoms since service when he sought VA treatment in 2008, more than a year prior to his claim for VA benefits.  Instead, he reported "periodic" and "intermittent" back pain.  Again, it is reasonable to infer that, if the Veteran had been having ongoing and persistent back pain over the 30 years since service, he would have reported such a longstanding nature of his pain to his treating provider.  The Veteran's reports for treatment purposes have high probative value because he had an incentive to tell the truth to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence to assist in the articulation of its reasons).

Although the Veteran reported chiropractic care for his back prior to seeking VA treatment in 2008, he indicated that such treatment was off and on over the years; this does not necessarily indicate treatment or symptoms continuously since service.  In an April 2010 letter, the Veteran's private provider, Dr. L, did not specify that he had been treating the Veteran since service, or that the Veteran had complained of persistent pain for more than 30 years.  Rather, Dr. L only stated that the Veteran's symptoms "seem[ed]" to have started in service.  This points to a reliance on the Veteran's reports as to the timing of his injury and symptoms, not a personal observance or recording through medical treatment of symptoms since that time.  

In sum, the most probative evidence shows that the Veteran did not have persistent and recurrent back pain after his 1975 or 1978 injuries, to include at the time of his discharge from service in 1978, within one year thereafter, or continuously since service.  Rather, his chronic back pain developed many years after service.  The Board is not rejecting the Veteran's reports of continuous symptoms due solely to a lack of corroborating treatment records.  Instead, as explained above, the Board's factual determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, and lack of reports in certain records where such reports would be expected.

Having found that the Veteran is not credible with regard to continuity of symptomatology since service, service connection may not be presumptively granted for his current degenerative disc disease on that basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40.  

Similarly, the evidence does not establish arthritis or organic disease of the nervous system for the back manifested to a compensable degree within one year after service discharge, or by September 1979, to qualify for presumptive service connection for such chronic diseases.  Rather, the first documented diagnosis of degenerative disc disease was several decades after service, during the 2009 VA examination, and the Veteran's condition was noted to be mild at that time.  The Veteran has not asserted that he was diagnosed with degenerative disease earlier than that date, to include within one year after service discharge, and Dr. L did not specify a diagnosis for the back pain.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, the weight of the evidence does not establish a direct nexus to service.  As discussed below, the Veteran is not competent in this regard, and the negative medical opinion outweighs the positive medical opinion.  See 38 C.F.R. § 3.303.

In his April 2010 appeal, the Veteran stated that he believes it is more likely than not that his back injury and symptoms during service were related to the same condition as his current back complaints and diagnosis.  There is no evidence that the Veteran has any expertise in the etiology of medical conditions; thus, he is a lay witness.  Accordingly, other than by the type of lay evidence explained in Jandreua and Davidson, the Veteran is not competent to provide an opinion regarding the etiology or cause or any current back disability, to include whether it is related to service or whether he had a lasting condition after the 1986 accident.  Rather, due to the Veteran's multiple medical conditions and the complex nature of the involved musculoskeletal and neurological systems, such an opinion requires medical expertise to interpret the evidence.  See Jandreau, 492 F.3d at 1376-77.  

An expert must have sufficient facts or data upon which to render an opinion and must reliably apply medical principles to those facts or data, but most of the value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  An examiner is not required to review the claims folder in a case if it would not change the objective and dispositive findings made during a medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's medical history).  Nevertheless, review of the claims folder may heighten the probative value of a medical opinion, as the claims folder generally contains all documents associated with a Veteran's disability claim, such as medical treatment and examination reports and opinions, service records, and statements from the Veteran and possibly other lay witnesses.  See Nieves-Rodriguez, 22 Vet. App. at 303.

In favor of the Veteran's claim, Dr. L stated in an April 2010 letter that the Veteran was his patient for chronic back pain from the lower to middle to upper back, "which all seems to start back around 1977 when he fell off a tank on to his back."  Dr. L opined that "more than likely the fall off of the tank while in the Army in Germany caused much of [the Veteran's] current back and leg pain."  

Dr. L's opinion did not identify when he began treating the Veteran, and his opinion appears to be based solely on the Veteran's report of having back symptoms since service, which the Board has rejected as not credible.  Further, Dr. L did not mention the 1986 motor vehicle accident in which the Veteran admittedly injured his back, nor did he reference any other possible contributing conditions such as the Veteran's obesity.  Significantly, Dr. L did not provide any explanation for his opinion.  Thus, although he is competent to provide an opinion as to the cause or etiology of the Veteran's disability, his opinion has very low probative value.

The August 2009 VA examiner opined that the Veteran's current back disability was not due to or caused by his military service, which weighs against the claim.  The examiner provided a rationale that the Veteran's 1978 separation examination was negative for any problems related to the back and showed a normal examination, the Veteran had truck accident after service and admitted a back injury that time, and his morbidly obese weight "no doubt" placed significant strain on his back.  The report also reflects that the examiner considered the Veteran's lay descriptions of an onset of back symptoms in 1977 (actually in 1975) with the tank-related injury in service, as well as his treatment in service for a back condition in May 1978, his reports of off-and-on chiropractor care and use of ibuprofen for his back over the years, and his long-term work history as a truck-driver.

In contrast to Dr. L's letter, the 2009 VA examiner's report includes an explanation of the bases for his negative nexus opinion, and reflects consideration of the Veteran's lay reports regarding the timing of his symptoms, along with other pertinent evidence of record concerning events and symptoms during and after service.  The examiner clearly reviewed the claims file, and she is not required to comment on each item of evidence in the file.  The examiner considered an accurate factual history that is consistent with the Board's credibility findings herein.  

The Board notes that the Veteran submitted descriptions regarding his treatment in 1986 and asserted that he had no lasting back injury from that accident after the VA examination.  Nevertheless, he had already reported during the examination that he was evaluated and released; thus, the examiner had already considered the available facts regarding his 1986 accident.  Further, as the Veteran is not competent to state whether he had a lasting back injury or condition due to the 1986 accident, this additional assertion does not render the VA examiner's opinion inadequate.  

Moreover, although Dr. L's opinion was received after the VA examination, it did not contain additional information besides what was already reported in the VA examination.  Again, it merely summarized the Veteran's reports as to his history since service, and gave an opinion with no other reasoning or explanation.  Therefore, there was no need for the VA examiner to consider this evidence.

For all of the above reasons, the 2009 VA examiner's medical opinion is highly probative and outweighs Dr. L's medical opinion, along with the Veteran's non-competent lay assertions as to the etiology of his current back disability.  

In sum, the preponderance of evidence is against service connection.  As explained above, the weight of the evidence shows that the Veteran did not have recurrent or persistent back symptoms at his service discharge or within one year thereafter; and there was not continuity of symptomatology or degenerative changes to a compensable degree within one year after service.  The Veteran had a post-service back injury and additional health factors that could contribute to a back disability, and the most probative medical opinion is against a nexus to service.  Hence, there is no reasonable doubt to be resolved, and the appeal as to service connection for a back disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 



ORDER

Service connection for a back disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


